Citation Nr: 1106381	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 Salt Lake City, Utah RO rating 
decision.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in October 2009.  A transcript of the proceeding has been 
associated with the claims file.

The record reflects that after issuance of a December 2008 
statement of the case (SOC), the Veteran submitted additional 
relevant evidence to the Board, both at the time of his October 
2009 Board hearing and in December 2009.  No subsequent 
supplemental statement of the case (SSOC) was issued, but this is 
not necessary because the evidence was accompanied by a waiver of 
initial review by the agency of original jurisdiction (AOJ) in 
accordance with 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran does not have peripheral neuropathy of the upper or 
lower extremities that is related to a disease, injury, or event 
in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy of the upper 
extremities that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have peripheral neuropathy of the lower 
extremities that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  (The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).)

A VCAA letter dated in November 2007 satisfied the duty-to-notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The letter 
informed him what additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  The letter also 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  All private treatment records identified by the 
Veteran as relating to these claims have been obtained to the 
extent possible.  Furthermore, the Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  In that regard, the 
Board notes that during the October 2009 Board hearing the 
Veteran indicated that he would attempt to obtain a letter from 
his treating physician to clarify the etiology of his peripheral 
neuropathy.  To that end, the undersigned held open the record 
for an additional 60 days to afford the Veteran the opportunity 
to obtain and provide such evidence.  As indicated above, the 
Veteran submitted additional documentation in December 2009; 
however, the letter provided was a duplicate of the letter 
introduced at the October 2009 Board hearing.

In addition, the Board notes that the Veteran has been receiving 
Supplemental Security Income (SSI) benefits from the Social 
Security Administration (SSA) since August 2007.  Normally, VA 
has a duty to obtain SSA records when it has actual notice that 
the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In this case, however, there is no 
suggestion that these records would be relevant to the currently 
appealed claims.  The Veteran stated during his November 2008 VA 
examination for his peripheral neuropathy that his SSA benefits 
were awarded based on a back disability.  As such, the Board 
finds that a remand to obtain SSA records is not required.  See 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is not 
required to obtain SSA records in all cases but only where 
potentially relevant to the claim on appeal).  Indeed, under 
these circumstances, it appears that further development would 
serve no apparent useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 
With respect to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the 
Veteran was afforded a VA examination in November 2008.  At that 
time, the examiner diagnosed peripheral neuropathy.  In an 
addendum to the examination report, following review of the 
claims file and service treatment records, the examiner concluded 
that the peripheral neuropathy was not related to exposure to jet 
fuel during the Veteran's military service.  As the examiner's 
report was based on review of the Veteran's service treatment 
records, interview of the Veteran, and physical examination, and 
provided a sufficient rationale for its conclusions, the Board 
finds the examination report and addendum to be sufficient.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if they become disabling to a compensable degree within 
one year of separation from qualifying service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran claims that he has upper and lower peripheral 
neuropathy as a result of his military service.  Specifically, 
the Veteran contends that his peripheral neuropathy is the result 
of exposure to jet fuel during service.  

The Veteran's service treatment records are absent any 
complaints, treatment, or diagnoses of upper or lower extremity 
peripheral neuropathy, including his December 1968 medical 
examination at separation from service.  

Many years after service, in July 2004 the Veteran sought 
treatment and it was noted that he was an obese male with mild 
bilateral lower extremity edema.  Monofilament testing, however, 
was normal bilaterally.  The records indicate that the Veteran 
was enrolled in a weight management program, with periodic 
counseling for the same.

An August 2008 private treatment record indicated that July 2007 
electrodiagnostic testing showed evidence of peripheral 
neuropathy.  The Veteran stated that he had been tested for 
diabetes, but the tests were negative.  The Veteran also noted 
in-service exposure to jet fuel.  The physician's assessment 
included peripheral neuropathy.  As to etiology, the physician 
stated, "His exposure to jet fuel during his time in the service 
certainly could be the cause of his neuropathy."  

Based on the foregoing, the Veteran was afforded a VA examination 
in November 2008.  At that time, the Veteran stated that he had 
upper and lower extremity peripheral neuropathy due to in-service 
exposure to jet fuel.  The Veteran noted that his ship refueled 
aircraft carriers and his duties included monitoring the fuel 
gauges and swabbing out the tanks when empty.  The Veteran 
indicated that he felt "drunk" after cleaning the tanks.  The 
Veteran reported symptoms associated with peripheral neuropathy 
for 40 years, but that it was not diagnosed until 2007.  
Initially, the Veteran believed that he was having a recurrence 
of polio, which he had had as a child, but the doctors instead 
diagnosed peripheral neuropathy.  The current symptoms included 
numbness in the upper extremities from the wrist down to the 
hands and in the lower extremities from just above the knee down 
to the toes.  The Veteran stated that his initial symptoms were 
tingling and burning in the feet, beginning 40 years earlier.  
The examiner noted that the laboratory testing to determine the 
etiology of the neuropathy was negative, except for intermittent 
elevated glucose levels.  The Veteran reported that he had been 
told he was close to being diagnosed as diabetic, but his current 
treatment was solely diet regulation.  The examiner noted the 
2004 testing, discussed above, that showed normal monofilament 
testing of the feet and that the Veteran had also denied 
neuropathic pain or weakness.  On current examination, the 
Veteran weighed 362 pounds and had diminished strength and 
sensation in the hands and feet.  Based on the foregoing, the 
examiner diagnosed peripheral neuropathy.  

Following review of the Veteran's claims file, including service 
treatment records, the November 2008 examiner provided an 
addendum to the examination report.  The examiner noted the 
private physician's opinion, discussed above, that exposure to 
jet fuel could be the cause of the Veteran's peripheral 
neuropathy.  In addition, the examiner noted review of a 
toxicology study in the claims file referencing jet fuel 
exposure.  As to etiology, the examiner concluded that it was 
less likely as not that his peripheral neuropathy was related to 
exposure to jet fuel in service.  As to rationale for that 
conclusion, the examiner noted the Veteran's reports of symptoms 
for 40 years, but also discussed that he had not been diagnosed 
with peripheral neuropathy until 2007, that the Veteran reported 
his present symptoms were 80 percent worse at present, and that 
in 2004 he denied any neuropathic pain or weakness and sensation 
testing was normal in both feet.  In addition, the examiner noted 
the Veteran's report that he was on the verge of diabetes.  The 
examiner stated that the Veteran was morbidly obese and that his 
current peripheral neuropathy could be secondary to underlying 
diabetes.  The examiner also noted possible chemical exposure 
during the Veteran's 30 years of employment at a steel factory.  
The examiner discussed the blood work for other causes of 
peripheral neuropathy that was negative, save for intermittent 
elevated glucose levels.  Finally, the examiner stated, 

one would expect that if the jet fuels from [the] 
1960s had caused a peripheral neuropathy that he would 
have had evidence on examination and in the years 
after the exposure.  If this condition were to come 
about secondary to jet fuels, one would expect 
abnormalities to be evident shortly after exposure.  
As noted, the veteran was not diagnosed with this 
until 2007 and it was specifically looked for and not 
found in 2004.

The examiner also considered the private opinion that in-service 
jet fuel exposure could have caused the current peripheral 
neuropathy.  The examiner noted that the private physician had 
presented no evidence in support of the purported connection and 
indicated that it was likely the private physician had not had 
all the background information the VA examiner had.

In support of his claim, the Veteran submitted an October 2009 
letter from the same private physician discussed above.  In this 
letter, the physician noted that the Veteran's "exposure to jet 
fuel during his time in the service certainly could be the cause 
of his neuropathy."

Thus, the Veteran has a current diagnosis of peripheral 
neuropathy that appears to encompass both the upper and lower 
extremities.  The crucial inquiry, therefore, is whether the 
Veteran's current peripheral neuropathy is related to in-service 
exposure to jet fuel, or some other incident of his military 
service.  Based on the evidence of record, the Board concludes it 
is not.

The Board finds the November 2008 VA examiner's opinions 
compelling.  They were based on a thorough review of the 
Veteran's medical history, including an interview with the 
Veteran and his service treatment and post-service medical 
records, as well as a physical examination.  A thorough rationale 
was provided that is consistent with the medical evidence of 
record.  The Board observes the VA examiner noted the Veteran's 
current peripheral neuropathy was not likely related to in-
service jet fuel exposure.  Specifically, the examiner discussed 
the absence of reported symptomatic complaints during service or 
for decades after service despite the Veteran's history of having 
symptoms for 40 years.  The examiner also noted the Veteran's 
2004 treatment when he denied neuropathic pain or weakness and 
where monofilament testing was negative for evidence of 
neuropathy, the Veteran's reported 80 percent worsening of 
symptoms that preceded the current diagnosis, and the other 
potential causes of the peripheral neuropathy, including obesity 
and diabetes.  As such, the VA examiner did discuss and conclude 
that the Veteran's upper and lower extremity peripheral 
neuropathy was not likely caused by any in-service jet fuel 
exposure.

The Board has considered the August 2008 and October 2009 private 
physician's treatment record and letter discussed above.  
However, given the very speculative nature of the physician's 
conclusion, the Board finds it to be of very limited probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a 
physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the Veteran's death 
was too speculative to be new and material evidence); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that 
the Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis also 
implied "may or may not" and was deemed speculative); 
Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is 
speculative, general or inconclusive in nature is of no probative 
value and not a sufficient basis to grant service connection).  
Both the August 2008 treatment record and the October 2009 
statement show only that in-service jet fuel exposure "could 
be" the cause of the Veteran's current peripheral neuropathy.  
The Board finds the representations of the private physician even 
more problematic and of even less probative value in that they 
provide no rationale whatever for the conclusions expressed.  Nor 
does the private physician appear to have considered the 
Veteran's service treatment records showing no complaints of 
peripheral neuropathy symptoms or the July 2004 VA treatment 
record wherein the Veteran denied neuropathic pain or weakness 
and monofilament testing of the feet was negative, all of which 
was considered by the November 2008 VA examiner.

The Board also acknowledges the Veteran's own assertions that his 
current peripheral neuropathy was caused by in-service jet fuel 
exposure.  Certainly, the Veteran can attest to factual matters 
of which he has first-hand knowledge, such as subjective 
complaints of pain, numbness, and tingling in the extremities, 
and his assertions in that regard are entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  He is not, however, necessarily competent to render an 
opinion as to the cause or etiology of any current peripheral 
neuropathy because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).  Thus, the Board ultimately 
places far more probative weight on the opinion of the November 
2008 VA examiner, who considered the Veteran's lay reports as to 
his symptoms in the extremities, but also conducted a thorough 
physical examination and reviewed the service treatment records, 
post-service medical records, and the results of diagnostic 
tests, and concluded that it was not likely that any current 
upper or lower extremity peripheral neuropathy was related to in-
service jet fuel exposure.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).

Finally, the Board has considered the treatise evidence submitted 
by the Veteran, one of which was specifically referenced by the 
November 2008 VA examiner, regarding exposure to jet fuel.  The 
Board notes that a medical manual, article, or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
In this case, however, the treatise evidence discusses only a 
possible relationship between jet fuel exposure and peripheral 
neuropathy.  In that regard, a conclusion of one of the studies 
discussed was that "exposure to jet-fuel constituents may affect 
nervous system functioning because of the formation of a 
metabolite that can react with cellular macromolecules to induce 
neuropathy."  Again, as with the private physician's opinions 
discussed above, such a speculative nexus may not serve as the 
basis for granting service connection.  Moreover, the majority of 
the studies referenced tested for neuropathy either immediately 
after exposure or within 4 weeks to 64 days.  In this case, as 
discussed by the November 2008 VA examiner, the Veteran did not 
have peripheral neuropathy on testing in 2004 and it was not 
until 2007, nearly 40 years after service, that he was first 
diagnosed with peripheral neuropathy.  Thus, the studies 
discussed are readily distinguished from the facts of this case, 
and the VA examiner's opinion that neuropathy would have been 
evident much earlier had it been due to service events remains 
persuasive.  (The 2004 test results are telling in this regard 
and support the VA examiner's conclusion.)  No other medical 
professional has suggested more than a speculative link between 
the Veteran's current peripheral neuropathy and any jet fuel 
exposure.  Given the speculative nature of the opinions expressed 
in the treatise evidence and the divergent testing criteria to 
those of the instant case, to the extent that the treatise 
evidence supports the Veteran's claim, the Board gives greater 
weight to the opinions of the November 2008 VA examiner.

In summary, the most persuasive evidence of record indicates that 
the Veteran's peripheral neuropathy is not traceable to the 
claimed in-service jet fuel exposure.  Additionally, there is no 
indication that an organic disease of the nervous system was 
manifested to a compensable degree within a year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims of service connection.  
As such, the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for peripheral neuropathy of 
the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of 
the lower extremities is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


